Fig. 16 as a whole is objected to because step S30D2 says “FORM SECOND DIELECTRIC PARTICLE LAYER” when Fig. 16 does not earlier mention forming a first dielectric particle layer.  Correction is required.  Specifically, Fig. 16's S30D2 step should read "FORM DIELECTRIC PARTICLE LAYERS INCLUDING DIELECTRIC NANOPARTICLES OF SECOND DIELECTRIC MATERIAL IN FIRST AND SECOND BASE LAYERS” (see the Figs. 17A-17B disclosure, which discloses first and second dielectric particle layers 44 and 48 in first and second base layers 42 and 46, respectively).  See the corrected Fig. 16 filed in parent application 16/412,870 on     August 27, 2019.

Claims 1-20 are allowed.  The prior art does not disclose or suggest independent claims 1 and 12 as a whole.  Independent claims 1 and 12 are supported by the specification as a whole, including the Fig. 5 disclosure.

United States Patent 10,636,795 is related to this application.

This application is in condition for allowance except for the above formal matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


/MARK V PRENTY/Primary Examiner, Art Unit 2814